Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 11, 12, 14, 17, 18, 19, 20, 26, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 8, 23-27, 36, 43, 49, and 56 of copending Application No. 15/862,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-28 in the instant application are directed towards a system (independent claim 1 and independent claim 27), and a method (independent claim 18), while claims 5, 7, 8, 23-33, 35-46, 49, 52, 54-56, and 58 of the copending ‘536 reference application are directed towards a system (independent claims 5, 8, 56, and 58) and a method (independent claim 36).
Claims 1, 2, 10, 11, 12, 14, 17, 18, 19, 20, 26, and 27 of the instant application are substantially similar to claims 5, 7, 8, 23-27, 36, 43, 49, and 56 of the copending ‘536 reference application. A comparison of the claims reveals that, while the claims comprise instances of minor variations in language used, the claims of the instant application under examination are broader than the corresponding claims of the copending ‘536 reference application. While the instant claims under examination overlap in scope with the claims of the copending ‘536 reference application, due to the instances of minor variations in language used, the instant claims are obvious over the claims of the copending ‘536 reference application.
Therefore, claims 1, 2, 10, 11, 12, 14, 17, 18, 19, 20, 26, and 27 in the instant application under examination are rejected on the grounds of nonstatutory double patenting over the copending ‘536 reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-28, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-17 are directed towards a system (i.e., machine), claims 18-26 and 28 are directed towards a method (i.e., process),  and claim 27 is directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, claims 1-28 are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 18, and 27 are substantially similar and recite a judicial exception illustrated by:
	storing historical task-related data and parts inventory data; 
wherein for a service operation and estimated parts replacement, predict time and cost for the service operation; 
wherein the time and cost prediction is based on one of: a job template for the service operation; historical data for past services performed at one or more repair facilities; estimated services based on third party data; and maintenance estimates based on third party data; 
wherein the time and cost prediction is used to create a repair quote; 
provide the repair quote to a customer including an estimated time to completion
	As such, the limitations illustrating the abstract idea comprise functions associated with predicting time and cost for a service operation to create a repair quote in order to provide a customer with the repair quote and an estimated time to completion.
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human activity, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility.
Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations as related to the limitations comprising functions associated with wherein for a service operation and estimated parts replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is used to create a repair quote; and wherein the system provides the repair quote to a customer including an estimated time to completion.
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the 2019 Guidance (which has been incorporated into the MPEP), are viewed as comprising a mathematical concept described by prose and two flow processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance (which has been incorporated into the MPEP), given that no algorithm or formula is explicitly recited in the claims, the Examiner notes claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings (See October 2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial or legal interactions and managing interactions between people in the context of business relations in that they are directed to functions associated with building and providing a quote or service operation estimate from a repair facility to a customer. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim (See October2019 Update: Subject Matter Eligibility, which has been incorporated into the MPEP). Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id.
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id.
	In this instance, the limitations illustrating an abstract idea (noted above on pages17-20) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea comprising functions associated with storing historical task-related data and parts inventory data and 
providing/building/transmitting/receiving/displaying information associated with a repair quote/service operation estimate to a customer. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance (which has been incorporated into the MPEP), at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper. 
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application.
The judicial exception is not integrated into a practical application because the claims recite additional elements of a system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; and a database; a system, wherein the system comprises a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; and a database; and a communication system in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “The computing device is one of: a diagnostic scan tool; an alignment rack and diagnostic lift; a diagnostics telematics device; a digital camera; a smart phone; a sticker machine; and a physical time clock,” (0014; see also 0018, 0022, 0029, 0032, and elsewhere), “These devices exist and integrate with the software through API (application programming interface),” (0107), “a system can include a computer system or cloud interface located in a repair facility and a wireless network in communication with the computer system or cloud interface, a repair facility user, and the Internet,” (0023; see also 0011, 0015, 0019, 0030, and elsewhere), “Various embodiments described herein may be discussed in the general context of computer-executable instructions residing on some form of computer- readable storage medium, such as program modules, executed by one or more computers or other devices,” (0046), “Communication media can embody, but is not limited to, computer-executable instructions, data structures, and program modules, and includes any information delivery media,” (0048), “A generalized and exemplary overview diagram of a repair shop 102 operated in accordance with various embodiments of the present disclosure is shown in Figure 1,” (0055, Fig. 1), “The customer may use a web browser interface to accomplish this or alternately an app (application) on a smart phone, or even communicate using text messages,” (0077; see also 0014, 0018, 0019, 0029, 0032, 0055, 0078), and the specification describes the system and components in broad, functional terms (0014, 0018, 0019, 0029, 0032, 0046-0048, 0055, 0078, Fig. 1, Fig. 7). 
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
Additionally, the additional elements both individually and in combination do not integrate the judicial exception into a practical application and do not add significantly more to the exception (See MPEP 2106.04(d), MPEP 2106.05). For example, regarding the limitations as related to additional elements:
a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; [transmitting/receiving information; insignificant extra-solution activity]
wherein the repair quote is transmitted remotely to a customer via a communication system or the Internet; [transmitting/receiving information; insignificant extra-solution activity]
wherein upon receiving the repair quote, the customer is alerted; [transmitting/receiving information; insignificant extra-solution activity]wherein the system directly communicates with a computing device during operation of the system, [transmitting/receiving information; insignificant extra-solution activity]
the computing device tracks phones of employees to determine when they are on the repair facility premises; and wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way. [transmitting/receiving information, gathering data for use in a claimed process; insignificant extra-solution activity]

The Examiner notes the additional limitations above amount to insignificant extra-solution activity (See MPEP 2106.05(g)) [The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process. An example of post-solution activity is an element that is not integrated into the claim as a whole (See MPEP 2106.05(g))]. As such, the additional elements illustrate that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). 
	With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 18, and 27 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 10, 11, 12, 15, 16, 19, and 26 merely further limit the abstract idea as related to transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea. The claims do not add anything significant to the abstract idea.
Claims 3, 4, 8, 9, 13, 14, 17, 20, 21, 22,and  28 merely further limit the abstract idea as related to predicting time and cost for a service operation to create a repair quote in order to provide a customer with the repair quote and an estimated time to completion. The claims do not add anything significant to the abstract idea. The claims do not add anything significant to the abstract idea.
Claims 5, 6, 7, 23, 24, and 25 merely further limit the abstract idea as related to gathering data for use in a claimed process and transmitting and receiving information associated with vehicle repairs. The claims do not add anything significant to the abstract idea. The claims do not add anything significant to the abstract idea.
Additionally, the Examiner notes, in discussing the BACKGROUND, the specification describes traditional interactions and tasks as often being (emphasis added), “a very complex and involved process of diagnosis and repair [including but not limited to] estimating the price of needed repairs; procurement of parts; etc. (See BACKGROUND 0005), and notes asking for approval to commence a repair with financial consequence, which is required by government regulations (See BACKGROUND 0006). The specification also notes that the parts catalog for all possible vehicles needing service is vast, that the parts needed on any given day is inherently unpredictable, and that, thus, repair shops employ a hybrid model of carrying some parts inventory but also rely on just-in-time parts ordering and delivery (See BACKGROUND 0007). The specification notes that identifying the initial service required for the customer and then pricing that service is a critical component of every repair transaction (See BACKGROUND 0008), and notes that most shops must rely on published labor time guides to price repairs based on labor time and part requirements, and they price individual repairs for every single transaction (See BACKGROUND 0008). The specification also states, “Repair shops make money two primary ways: 1) they mark-up the labor billed by their staff, and 2) they mark-up the prices of parts sold for repairs. Repair shops have developed many approaches to managing the second method of making money centered on finding the right markup for parts in an environment where part prices tend to be unpredictable and vary from several dollars to many thousands of dollars. These markups are organized around attempting to achieve a certain gross profit for the repair shop business in general,” (BACKGROUND 0009). The specification also states, “Traditionally, the interactions between the large number of staff necessary to accomplish these tasks has been entirely human-powered, facilitated by physical worksheets and in-person communication,” (BACKGROUND 0005), and “Various embodiments in accordance with the present disclosure replace a human-powered estimate of how to reach a target profit objective, and uses predictive processes to accurately fit pricing models to a specified profit target,” (0097). As such, the specification acknowledges: traditional interactions and tasks associated with providing repairs are very complex and involved; asking for approval to commence a repair is required by government regulations; identifying the initial service required for the customer and then pricing that service is a critical component of every repair transaction; most shops price repairs based on labor time and part requirements, and they price individual repairs for every single transaction; Repair shops make money two primary ways: 1) they mark-up the labor billed by their staff, and 2) they mark-up the prices of parts sold for repairs; Repair shops have developed many approaches to managing the second method of making money centered on finding the right markup for parts; markups are organized around attempting to achieve a certain gross profit; and that traditionally, the interactions between the large number of staff necessary to accomplish these tasks has been entirely human-powered, facilitated by physical worksheets and in-person communication; and various embodiments in accordance with the present disclosure replace a human-powered estimate of how to reach a target profit objective
In discussing the disclosure of the specification, the specification states that, “[t]he system in various embodiments employs proprietary processes that learn from a repair shop's historical parts sales data…to calculate and suggest an optimal price to charge for every part at the time of estimate and sale to achieve a target gross profit each month,” (0097). As such, the specification acknowledges the disclosed embodiments effectively employ proprietary processes to automate a known, manual method.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-28 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 21-22, 24, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear if, “one or more repair facilities,” in, “wherein the system is installed at one or more repair facilities,” is intended to be recited as, “wherein the system is installed at the one or more repair facilities,” to reference the previously recited one or more repair facilities or if it is intended to introduce a new element. In order to advance compact prosecution, the Examiner interprets the limitation as, “wherein the system is installed at the one or more repair facilities.”
Regarding claims 6, 21, and 24, the discussion of claim 3 applies, as well.
Regarding claim 28, claim 28 recites, “The system as described in Claim 22.” The Examiner notes claim 22 is directed to the method of claim 21, wherein claim 21 is directed to the method of claim 18. The Examiner notes claim 28 appears to be substantially similar to claim 13 and claim 20. In order to expedite compact prosecution, the Examiner interprets claim 28 as being dependent from the system of claim 27.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claim 4 is rejected due to its dependency from claim 3. Claim 7 is rejected due to its dependency from claim 6. Claims 22 and 28 are rejected due to their dependency from claim 21. Claim 25 is rejected due to its dependency from claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6, 7, 10-16, 18, 19, 20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527.
NOTE: Regarding claims 1, 18, and 27, claims 1, 18, and 27 are substantially similar. However, claim 27 includes additional limitations not recited by claim 1 and claim 18. As such, claim 1 and claim 18 will be addressed initially, and additional prior art will be introduced to address the limitations of claim 27 not recited by claim 1 and claim 18. Substantially similar dependent claims will be addressed together, as indicated.
Medeiros — which is directed to a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair — discloses:
(claim 1) A system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; 
(claim 18) A method comprising:
	[the vehicle repair system communicates digital data across a data communication network to facilitate communication between two or more parties involved with a vehicle repair (0006, Fig. 1); a vehicle repair network (0325, Fig. 1); users may provide input through one or more input devices through an input/output interface (0056; see also 0057-0058, 0075, 0077-0086); The client computing device runs a browser software application that reads the HTML and presents the web page to the user. In some embodiments, the vehicle repair system 102 utilizes cloud computing (0063); storing customer data, repair site data, estimate data, supplemental estimate data, vehicle status data and tracking the status and history of vehicle repairs (0007, 0064, 0176, 0200); a searchable database (0158, 0203)]
a database for storing historical task-related data and parts inventory data; 
[a searchable database (0158, 0203; see also 0041, 0062, 0065, 0078, 0080, 0082, 0083, 0085-0087, 0163, 0164, 0176, Fig. 3, Fig. 5); storing, with a computing device, a supplemental estimate document in a data storage device, the supplemental estimate describing a supplemental repair for which customer approval has not been obtained (0007; see also 0086-0089 discussing the system matching a repair order number, a single repair order being associated with multiple repairs, and displaying information associated with a repair order and the status of a repair order); maintain a record of vehicle repairs at a vehicle repair site…a store engine operable to generate a marketplace for sales of products associated with vehicle repairs, wherein products at the vehicle repair site are listed for sale by the store engine and products needed by the vehicle repair site are available for purchase through the store engine (claim 13; see also 0008, 0009, 0093)] The Examiner interprets the disclosure as related to: a searchable database; storing estimates describing supplemental repairs; maintaining a record of vehicle repairs at a vehicle repair site; and a store engine operable to generate a marketplace for sales of products associated with vehicle repairs, wherein products at the vehicle repair site are listed for sale by the store engine and products needed by the vehicle repair site are available for purchase through the store engine as teaching or suggesting a database for storing historical task-related data and parts inventory data.
Medeiros further discloses:
wherein for a service operation and estimated parts replacement, the system predicts time and cost for the service operation; 
[a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0047, 0104)]
wherein the time and cost prediction is based on one of: a job template for the service operation; 
[message templates include, for example, a template for project messages, a template for supplemental repair messages, and a template for delay order messages… The message templates will typically include a standard message to be sent, so that the repair site user 134 does not have to manually type out common messages each time. The message templates can include a signature block including contact information, or any other desired information. The template can also include blanks or fields to be manually or automatically filled in when the message is being sent, such as to personalize or customize the messages for the specific situation (0154); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093; see also 0104, 0122, 0150)] This describes a message template for project messages and supplemental repair messages (i.e., a message template for providing an estimate for a repair estimate and a message template for providing a supplemental repair estimate).  
Additionally and alternatively, Medeiros further discloses:
[wherein the time and cost prediction is based on one of: a job template for the service operation;] historical data for past services performed at one or more repair facilities; 
[Member features include user settings, history, purchase or sale records (0200); maintain a record of vehicle repairs at a vehicle repair site (0008, 0009, 0101, claim 12, claim 13)]
[wherein the time and cost prediction is based on one of: …] estimated services based on third party data; and maintenance estimates based on third party data;
[the vehicle repair system communicates digital data across a data communication network to facilitate communication between two or more parties involved with a vehicle repair, such as between a customer, a repair site, an insurance company, a rental car company, and others (0006, Fig. 1; see also 0039-0041, 0045-0047, 0063, 0076, 0077, 0080-0082, 0088, 0093, Fig. 5, Fig. 7); Videos can be taken to show aspects of the repair that may not be clearly understood, appreciated, or verifiable, from a written description or a photograph…videos from third-party web sites can be included (0113); aftermarket parts, custom auto parts, new OEM parts, used parts (0198); the centralized store interface engine 620 uses the combination of data from all of the repair site store data 626 and 628 (0192); the centralized store interface engine 620 compiles all of the products that are available from any of the repair sites into a single interface (0190)] The Examiner interprets the disclosure as related to data from different repair sites, third-party web sites, an insurance company, a rental car company, and others as teaching or suggesting estimated services based on third party data; and maintenance estimates based on third party data. The Examiner interprets the disclosure of Medeiros as teaching or suggesting wherein the time and cost prediction is based on one of: a job template for the service operation; historical data for past services performed at one or more repair facilities; estimated services based on third party data; and maintenance estimates based on third party data.
Medeiros further discloses:
wherein the time and cost prediction is used to create a repair quote; wherein the system provides the repair quote to a customer including an estimated time to completion; 
[a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093, 0104, 0122, 0150; see also 0167 discussing initiating the uploading of an estimate, such as an initial estimate, to a repair order); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0104)] While the disclosure teaches or suggests the broadest reasonable interpretation of the limitations, the Examiner notes the disclosure of Medeiros teaches or suggests wherein the time and cost prediction is used to create a repair quote in the context of the time and cost prediction being included in the repair quote [used to create a repair quote], in the interest of compact prosecution, additional prior art will be introduced to more explicitly address the limitations in the context of the time and cost prediction not only being used in a repair quote, but being used as data considered in creating a repair quote.
wherein the repair quote is transmitted remotely to the customer via a communication system or the Internet; 
	[Examples of computing devices include a desktop computer, a laptop computer, a tablet computer, a mobile device (such as a smart phone, an iPod.RTM. or iPad.RTM. mobile digital device, or other mobile devices), or other devices configured to process digital instructions (0051); FIG. 6 is a screen shot of an example customer home page 310 of the customer interface engine 270. The customer home page 310 is displayed to the customer 106 on the customer computing device 124 (FIG. 1), after the customer has logged in to the vehicle repair system 102 (0086, 0116, Fig. 5); the repair site user 134 is prompted to upload the estimate document, by selecting the appropriate document, and to provide a title for the estimate (such as "original estimate," "supplement 1," " supplement 2," etc.). Once uploaded, the estimate appears in the estimates display 362 (0167)]  
	and wherein upon receiving the repair quote, the customer is alerted.  
	[Some embodiments include additional actions, such as actions to send messages to other users of the vehicle repair system (0103); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message. The messages can include attachments, such as video, pictures, or estimates, if desired (0116; see also 0165 discussing sending a new project message); alerting the customer that information associated with a repair order has been uploaded (0164; see also 0126 discussing alerting a user that a repair quote has been approved)] The Examiner interprets the disclosure as teaching or suggesting wherein upon receiving the repair quote, the customer is alerted.  
	As discussed above, while the disclosure of Medeiros teaches or suggests wherein the time and cost prediction is used to create a repair quote in the context of the time and cost prediction being included in the repair quote [used to create a repair quote], in the interest of compact prosecution, additional prior art will be introduced to more explicitly address the limitations in the context of the time and cost prediction not only being used in a repair quote, but being used as data considered in creating a repair quote.
McQuade — which is directed to obtaining competitive pricing for vehicle services — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the time and cost prediction is used to create a repair quote; wherein the system provides the repair quote to a customer including an estimated time to completion; 
[vehicle operators can affirmatively provide the monitoring service (or the pricing service provider) with the vehicle's scheduled route, such that the monitoring service (or the pricing service provider) can solicit service vendors based on the scheduled route. For example, the scheduled route may indicate that a first stop must be made in Seattle, Wash. by a specific time and date, a second stop must be made to Portland, Oreg. by a specific time and date, and no additional stop is currently scheduled. Based on the distances involved and the scheduled times, as well as the time-criticality of the required repair, the monitoring service (or the pricing service provider) can determine if there is time to perform the repair in Seattle (or some location between Seattle and Portland) before the stop in Portland is scheduled. If there is sufficient time between the scheduled deliveries, the monitoring service (or the pricing service provider) can solicit repair quotes from vendors in the Seattle area, or service vendors along the Seattle to Portland corridor. If there is not sufficient time between the scheduled deliveries, the monitoring service can solicit repair quotes from vendors in the Portland area only. Once the bids (in a reverse auction) or quotes have been obtained from the service vendors, the operator can make a selection of the service vendor to carry out the repair work. The selected service vendor may not be the lowest bid or quote to do the work, since the operator may include other factors besides the cost bid or quote in making this selection. For example, the second lowest quote may be from a service vendor having a business located closer to the location where the repair is desired (or the current location--if repair is required immediately). Or, the selected vendor may be chosen by the operator based on the reputation of the vendor or based on the indicated time delay before the repair work can be started by the vendor (0072)] McQuade describes obtaining a repair quote based on time and cost prediction (i.e., wherein the time and cost prediction is used to create a repair quote).
See the disclosure below providing additional context for the disclosure as related to the instant claims:
McQuade further discloses:
(claim 18) A method comprising:
(claim 1) A system comprising: a computer system or cloud interface located in a repair facility; a network in communication with the computer system or cloud interface, and the Internet; 
	[The concepts disclosed herein encompass determining the service needs of a particular vehicle, contacting a plurality of suitable vendors to obtain pricing data for the service, and providing the operator of the vehicle with the pricing data obtained from the vendors. In at least some embodiments, one or more of the following types of additional information for each vendor will be provided along with the pricing data, to enable the consumer (the owner or operator of the vehicle) to make an informed selection: a rating of the vendor, a relative distance between the consumer (or known vehicle location) and the vendor, and a time period defining when the vendor will be able to accommodate the service (0012);
a database for storing historical task-related data and parts inventory data; 
	 [a monitoring service collecting and storing vehicle performance data for a client's vehicle…servicing based on the vehicle performance data (0059, Fig. 1E); Vehicle performance data specifically includes operational data and fault code data… The pricing service provider can also convey the vehicle performance data to the service vendors, so each vendor can analyze the vehicle performance data to determine what service is needed (0051); in some business models, the monitoring service will have access to diagnostic tools that can be used to analyze the vehicle performance data, such that a defined service request can be conveyed to the pricing service vendor. Some monitoring services may employ relatively simply diagnostic algorithms to identify potential problems, and outsource detailed diagnostic functions to either the pricing service provider or service vendors (0053); Once a mechanical fault has been identified by a monitoring service (or a request from a consumer to automatically solicit repair quotes or bids from interested service vendors)…contacts a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair (0065; see also 0014, 0023, 0024, 0025, 0027, 0050, 0051, 0053, 0057, 0058, 0060, 0066, 0083)] The disclosure describes collecting and storing vehicle performance data, wherein the vehicle performance data includes operational data and fault code data, wherein the vehicle performance data is analyzed to determine what service is needed in order to contact a plurality of service providers and request bids for the required repair (i.e., collecting and storing operational data and fault code data that is analyzed to determine what service is needed in order to contact a plurality of service providers and request bids for the required repair). The Examiner interprets collecting and storing vehicle performance data as corresponding to a database for storing historical task-related data in that the collected and stored operational data and fault code data is analyzed to determine what service is needed in order to contact a plurality of service providers and request bids for the required repair. 
	Additionally and alternatively, McQuade further discloses:
	a database for storing historical task-related data and parts inventory data;
	[Referring to results section 104, exemplary (but not limiting) information displayed herein includes details on the identified mechanical fault (in this example, the mechanical fault is a defective fuel injector), an estimated amount of time required for the repair (most vendors use standardized tables/databases to determine the time required for repairs, or such information can be obtained by using a diagnostic application employed by the monitoring service or the individual repair vendor), the pricing data for each repair vendor (as illustrated, such pricing data is broken out by labor and parts, although it should be understood that the pricing data can simply be provided as a total price), the name and address of each repair vendor, the availability of the repair vendor (Vendor 1, Brett's Truck Repair, has a 1 day wait for the repair, while Vendor 2, Bill's Diesel Service, can perform the repair immediately), a distance between the vehicle and the repair vendor, and a performance rating…the performance ratings are based on work performed by the vendor in connection with a previous repair brokered by the monitoring service (0090, Fig. 4, Fig. 5)] The Examiner interprets the disclosure as related to: exemplary information displayed in a results section including details on the identified mechanical fault; an estimated amount of time required for the repair; pricing data broken out by labor and parts; and most vendors using standardized tables/databases as teaching or suggesting a database for storing historical task-related data and parts inventory data.
	Additionally and alternatively, McQuade further discloses:
	a database for storing historical task-related data
	[In at least one embodiment, a data buffer is added to the vehicle to temporarily store operational data, such that when a fault code is generated at the vehicle, the fault code data and at least some of the buffered operational data are conveyed to the remote monitoring service. Thus, rather than transmitting all of the operational data generated by a vehicle to the remote monitoring service, only operational data linked to a fault code event is transmitted (0067; see also 0078, 0079, 0081); In an exemplary but not limiting embodiment, the diagnostic log conveyed to the remote computing device from the vehicle includes data such as a diagnostic log file revision, a diagnostic log file type, a device ID, a configured time interval defining the extent of the temporarily stored operational data, and the number of parameters to be stored in the diagnostic log files (0105)] The Examiner interprets the disclosure as related to, “a data buffer is added to the vehicle to temporarily store operational data, such that when a fault code is generated at the vehicle, the fault code data and at least some of the buffered operational data are conveyed to the remote monitoring service,” and a diagnostic log file as teaching or suggesting a database for storing historical task-related data. 
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between McQuade and Medeiros is that McQuade discloses time and cost prediction being used as data considered in creating a repair quote.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: time and cost prediction being used as data considered in creating a repair quote; collecting and storing vehicle performance data for a client's vehicle; storing fault code data; a diagnostic log comprising a configured time interval defining the extent of the temporarily stored operational data and the number of parameters to be stored in the diagnostic log files; servicing based on the vehicle performance data; analyzing the vehicle performance data to determine what service is needed; contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair once a mechanical fault has been identified; using standardized tables/databases to determine the time required for repairs; and pricing data broken out by labor and parts (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to provide vehicle operators with a more complete list of the suitable and cost effective repair facilities available near a location to perform the required servicing, provide the cost charged by each such repair service vendor for performing the required repair or maintenance, obtain the lowest costs at which each such vendor is willing to perform the repair task, and provide vehicle operators with well defined service needs (new tires, oils changes, etc.) with similar information on suitable vendors (McQuade 0009), create a list of the repair service vendors willing and able to promptly perform a repair, along with the costs for each specific vendor to complete the repair (McQuade 0010), determine the service needs of a particular vehicle, contact a plurality of suitable vendors to obtain pricing data for the service, and provide the operator of the vehicle with the pricing data obtained from the vendors (McQuade 0012), and provide one or more types of additional information, including a rating of the vendor, a relative distance between the consumer (or known vehicle location) and the vendor, and a time period defining when the vendor will be able to accommodate the service, for each vendor along with the pricing data to enable the consumer (the owner or operator of the vehicle) to make an informed selection (McQuade 0012).

Regarding claims 2 and 19, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 18.
Medeiros further discloses: 
wherein the system communicates directly with one or more computing devices during operation of the system during a repair process; and 
[users may provide input through one or more input devices through an input/output interface (0056; see also 0042, 0057-0058, 0061, 0075, 0077-0086); The customer 106 interacts with the vehicle repair system 102 using one or more customer computing devices 124. Examples of computing devices include a desktop computer, a laptop computer, a tablet computer, a mobile device (such as a smart phone, an iPod.RTM. or iPad.RTM. mobile digital device, or other mobile devices), or other devices configured to process digital instructions (0051; see also 0043);
wherein at least one of the computing devices has one or more of the following capabilities to aid in documenting the repair process: voice input; voice recording; speech recognition to produce a text output; and image or video capture.  
[The information may include a narrative text-based description, one or more photographs, one or more videos, or other graphics or animation (0070); In some embodiments, messages are also sent to one or more e-mail addresses or by text message to a mobile phone, so that the customer does not have to log into the system in order to receive a message. The messages can include attachments, such as video, pictures, or estimates, if desired (0116)] The disclosure describes at least one of the computing devices having image or video capture to aid in documenting the repair process.

Regarding claims 6 and 24, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 18.
Medeiros further discloses: 
wherein the system is installed at one or more repair facilities comprising a multi-location business operation; 
	[The vehicle repair system 102 can be at a single location, or distributed across multiple locations, utilizing data communication across data communication network 104 (0041; see also 0073, 0077, 0186, Fig. 17, Fig. 18); the store engine 224 includes a centralized store interface engine 620, and a plurality of customized repair site store interface engines including customized repair site store interface engines 622 and 624. The store data includes repair site store data 626 and repair site store data 628 (0186, Fig. 18, Fig. 19; see also 0028, 0029, 0187-0192, 0195, claim 15);
wherein a business administrator or owner, operating as a master administrator, causes each of the one or more repair facilities to use a central set of services curated by the master administrator.  
[registration windows 246 and 248 provide information about the store and jobs features, and provide controls 252 and 254 that can be selected to register the vehicle repair site to utilize the respective features (0071); The repair site homepage includes a list 432 of one or more open repair orders for the repair site 108, a navigation menu 434 that includes controls that are selectable to initiate various functions of the repair site interface engine 272 (FIG. 5), a configuration menu 476 (0133; see also 0136); The repair site information includes…repair site policies (0193); the configuration menu provides several options that can be selected to customize certain operations of the status engine  (0153); the navigation menu 434 is a dashboard specially configured for an account manager at the repair site. In some embodiments, the repair site users 134 have different user types, such as an account manager user and a working user. The account manager user is permitted to change any of the settings or options for the repair site, but the working user is only permitted to enter information to update the status of a repair order. In other words, certain of the options illustrated in FIG. 9 may not be available to a repair site user 134 that has been assigned the user type of working user. This prevents working users from accidentally or intentionally making changes that the account manager does not approve of (0137; see also 0162, 0189)] The Examiner interprets the disclosure as related to: providing that can be selected to register the vehicle repair site to utilize the respective features; a navigation menu that includes controls that are selectable to initiate various functions of the repair site interface engine; the repair site users having different user types, such as an account manager user and a working user; the account manager user is permitted to change any of the settings or options for the repair site; certain of the options may not be available to a repair site user that has been assigned the user type of working user teaches or suggests wherein a business administrator or owner, operating as a master administrator, causes each of the one or more repair facilities to use a central set of services curated by the master administrator.  
McQuade further discloses: 
wherein the system is installed at one or more repair facilities comprising a multi-location business operation; 
[In at least one exemplary embodiment, vehicle operators can establish standards that the monitoring service uses to select repair vendors for providing pricing data. For example, a first vehicle operator may only want price quotes from service vendors having a specific level of insurance, or who exceed a specific size, or who are part of a chain of service centers (0085)] The Examiner interprets the disclosure as related to: vehicle operators establishing standards that the monitoring service uses to select repair vendors for providing pricing data; and a first vehicle operator may only want price quotes from service vendors who are part of a chain of service centers as teaching or suggesting wherein the system is installed at one or more repair facilities comprising a multi-location business operation.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1 and 18 applies here, as well.

Regarding claims 7 and 25, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 18.
wherein the set of curated services includes control over one of: a service menu for each of the one or more repair facilities; pricing and quality for each of the one or more repair facilities; inspection checklists for each of the one or more repair facilities; and operational processes for each of the one or more repair facilities.  
In addition to the discussion of claims 6 and 24, Medeiros further discloses: 
[registration windows 246 and 248 provide information about the store and jobs features, and provide controls 252 and 254 that can be selected to register the vehicle repair site to utilize the respective features (0071)] The Examiner interprets the disclosure as related to registration windows providing controls that can be selected to register the vehicle repair site to utilize the respective features as teaching or suggesting wherein the set of curated services includes control over…a service menu for each of the one or more repair facilities.

Regarding claim 10, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
Medeiros further discloses: 
wherein the customer approves, disapproves, or questions the repair quote remotely.  
[In this example, the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8); the contact control 416 initiates a message to the repair site, which allows the customer 106 to ask questions or request additional information about the supplemental repair before authorizing or denying the supplemental repair (0129); Examples of computing devices include a desktop computer, a laptop computer, a tablet computer, a mobile device (such as a smart phone, an iPod.RTM. or iPad.RTM. mobile digital device, or other mobile devices) (0051)]

Regarding claim 11, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
Medeiros further discloses: 
wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote; wherein the first quote comprises a first price and a first completion time; wherein the second quote comprises a second price and a second completion time; and wherein the customer remotely selects either the first quote or the second quote.  
	[The repair information display 354 includes information about the repair, such as the repair order number, the claim number, and the name of the repair site estimator who is overseeing the repair (0099; see also 0100-0108, 0112); A single repair order may be associated with multiple repairs (0087); the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093); The promised dates display 358 includes a record of dates for certain events involving the repair, such as the drop off date, the repair start date, the repair complete date, the pickup date, and the promised date that the repair would be completed. The promised dates display 358 helps to reduce miscommunication and ensure that the repair site and the customer 106 share the same understanding of the anticipated repair timeline (0101, Fig.7; see also 0104); the repair site user 134 is prompted to upload the estimate document, by selecting the appropriate document, and to provide a title for the estimate (such as "original estimate," "supplement 1," " supplement 2," etc.). Once uploaded, the estimate appears in the estimates display 362 (0167); storing, with a computing device, a supplemental estimate document in a data storage device, the supplemental estimate describing a supplemental repair for which customer approval has not been obtained (0007); In this example, the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8); the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11)] Applying the disclosure to the instant limitations, A single repair order may be associated with multiple repairs, such as an initial estimate and a supplemental estimate [wherein the repair quote transmitted to the customer comprises at least a first quote and a second quote], wherein the initial estimate includes a price and a completion time [wherein the first quote comprises a first price and a first completion time]. A delay status may identify whether the repair is currently delayed, wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required, wherein a supplemental estimate may include a price and completion time based on the additional identified required repairs [wherein the second quote comprises a second price and a second completion time]. The customer may access the system via a smart phone and approve the initial estimate and not approve the supplemental estimate [wherein the customer remotely selects either the first quote or the second quote].

Regarding claim 12, The system as described in Claim 11, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 11.
McQuade further discloses: 
wherein the first price is lower than the second price and the first completion time is later than the second completion time, thus enabling the customer to obtain an earlier completion time if they choose to pay the second price.  
[The monitoring service then collects quotes for the required repair, and provides the operator of the vehicle with information describing the identified mechanical fault and the repair costs from a plurality of vendors (0060, Fig. 5; see also 0087)] Fig. 5 illustrates a plurality of repair quotes for the same repair procedure, wherein each of the plurality of repair quotes comprises a price and time. A partial view of Fig. 5 is provided below:

    PNG
    media_image1.png
    481
    327
    media_image1.png
    Greyscale


As illustrated in Fig. 5, the price for option 1 is $1835 with a 1 day wait, and the price for option 2 is $1855 with no wait [the first price is lower than the second price and the first completion time is later than the second completion time, thus enabling the customer to obtain an earlier completion time if they choose to pay the second price].  
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 1 applies here, as well.

Regarding claims 13 and 20, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 18. 
wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate 
The Examiner notes the combination of Medeiros and McQuade teaches or suggests wherein the system builds a service estimate […] using […] historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate as discussed in addressing the substantially similar limitations of claims 1 and 18.
Medeiros further discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the system builds a service estimate in advance of a vehicle arriving for service work […] wherein the customer approves the service estimate in advance of the vehicle arriving for service.  
[The create repair order account control 446 is selected to initiate the creation of a new repair order. Upon selection, the repair site user 134 is prompted to enter information about the repair order, such as information about the customer 106 (e.g., name, address, home and work phone number, mobile phone number, name of mobile phone carrier, e-mail address, fax number, driver's license number, etc.), information about the vehicle (e.g., make, model, year, color, license plate number, vehicle identification number), insurance company information (e.g., name of insurance provider, policy number, claim number), relevant dates (e.g., drop off date, repair start date, repair complete date, promised date, pickup date)…the repair site user can ask the user to verify the information, and make any changes that are necessary (0139; see also 0167)] The Examiner interprets the disclosure as related to the creation of a new repair order comprising a drop off date, a repair start date, and a repair complete date as corresponding to the repair order being created in advance of a vehicle arriving for service work. The combination of Medeiros and McQuade teaches or suggests wherein the system builds a service estimate […] using […] historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate. As such, the Examiner interprets the combination of Medeiros and McQuade as teaching or suggesting wherein the system builds a service estimate in advance of a vehicle arriving for service work […] wherein the customer approves the service estimate in advance of the vehicle arriving for service in view of the additional disclosure of Medeiros.
McQuade further discloses: 
wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate in advance of the vehicle arriving for service.  
[A first type of input that can be received by pricing service provider 202 is a defined service request 206. The term defined service request is intended to encompass those service requests where there is no need to diagnose the vehicle to determine what type of service is required. Such an input will be received when a consumer (which could be an operator 200 or a monitoring service 204) determines that a specific type of service is required, and wants pricing service provider 202 to obtain pricing data for that service. For example, a car owner may realize that their vehicle requires new tires, and request pricing service provider 202 to obtain pricing data for the specific type of tires required from a plurality of service vendors. It should be understood that the defined service request is not limited to tires, but can include any type of vehicle service where the scope of the required service is well characterized at the time of the request (0050)] The Examiner interprets the disclosure as related to a defined service request and when a consumer determines that a specific type of service is required, and wants pricing service provider to obtain pricing data for that service as corresponding to builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer. The Examiner interprets the combination of Medeiros and McQuade as teaching or suggesting wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, wherein the customer approves the service estimate in advance of the vehicle arriving for service.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1 and 18 applies here, as well.

Regarding claim 14, The system as described in Claim 10, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 10.
Medeiros further discloses: 
wherein while a repair is in progress, an additional part is required; 
[a status engine operable by the at least one processing device to receive status information from one or more vehicle repair site users describing a status of a vehicle being repaired at the vehicle repair site, and to provide the status information to a customer associated with the vehicle, wherein the status information is provided through one or more web pages, at least one of the web pages including a summary status display, wherein the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The delay status 328 indicates whether the current repair is proceeding according to schedule, or whether there are any actions that have unexpectedly delayed the repair (0091; see also 0114); In some embodiments, the delay status 328 also or alternatively includes a text description of the status. In this example, the delay status 328 indicates that there are no delays and that the repair is in progress. Other descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093)]
wherein a revised repair quote reflecting the additional required part is transmitted remotely to the customer; 
[Once uploaded, the estimate appears in the estimates display 362 (0167); the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093)] The Examiner interprets the disclosure as related to a supplemental estimate as corresponding to a revised repair quote reflecting the additional required part. 
wherein upon receiving the revised repair quote, the customer is alerted; 
[alerting the customer that information associated with a repair order has been uploaded (0164); The project messages display 372 displays messages that have been sent to or from the customer 106 through the status engine 222 (0115)]
and wherein the customer approves, disapproves, or questions the revised repair quote remotely.  
[The supplemental repair status display 330 indicates whether any modifications to the original estimate are required, and if so, indicates that customer approval is required before the repair can proceed (0093); In this example, the supplemental repair approval page 400 includes a supplement number 402 (e.g., Supplement 1), a description 404, an estimate control 406, a pictures control 408, an approval statement 410, authorization control 412, denial control 414, contact control 416, and logout control 418 (0119); After review of the approval statement 410, the user is prompted to authorize or deny the supplemental repair with the authorization control 412 or the denial control 414, or alternatively to contact the repair site by selecting the contact control 416 (0125; see also 0093, 0104, 0107, 0117, 0118, 0127, 0129, Fig. 8); the contact control 416 initiates a message to the repair site, which allows the customer 106 to ask questions or request additional information about the supplemental repair before authorizing or denying the supplemental repair (0129); Examples of computing devices include a desktop computer, a laptop computer, a tablet computer, a mobile device (such as a smart phone, an iPod.RTM. or iPad.RTM. mobile digital device, or other mobile devices) (0051)]

Regarding claim 15, The system as described in Claim 10, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 10.
Medeiros further discloses: 
wherein while a repair is in progress, the customer can view its progress.  
[the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010, 0089, 0093, 0105-0106, 0112, Fig. 7); a delay status may be displayed while a repair is in progress (0088, 0092); the delay status 328 also or alternatively includes a text description of the status…descriptions can include, for example, "delayed," "repair completed," "customer input required," "part needed," "waiting for part," or other suitable descriptions (0092); alerting the customer that information associated with a repair order has been uploaded (0164)] 

Regarding claim 16, The system as described in Claim 10, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 10.
Medeiros further discloses: 
wherein the repair quote comprises a photo, diagnostic technical information, or a link to a repair order or job.  
[The information section 242 provides information about aspects of the vehicle repair system 102, such as about the vehicle repair status features. The information may include a narrative text-based description, one or more photographs, one or more videos, or other graphics or animation (0070); The pictures display 370 includes thumbnail images of pictures that have been provided by the repair site 108 illustrating an aspect of the repair order. For example, pictures may be taken to show the original damage, and additional pictures can be taken throughout the repair process to show the progress that is being made, or to show additional damage that has been identified (0114); A link to a full copy of the original estimate is also provided. In this example, the estimates display 362 also identifies a supplemental estimate, including the date and time that the supplemental estimate was provided, and a link to the full estimate (0104; see also 0087)]

Claim(s) 3, 4, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Scruton, U.S. Patent Application Publication 20070244802.
Regarding claims 3 and 21, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 18.
Medeiros further discloses: 
wherein the system is installed at one or more repair facilities, and the historical database comprises service and parts data that are exported […] to a central location, and then analyzed to provide a frequently updated model for specific service operations.  
[The vehicle repair system 102 can be at a single location, or distributed across multiple locations, utilizing data communication across data communication network 104 (0041; see also 0187, Fig. 17, Fig. 18); the store engine 224 includes a centralized store interface engine 620, and a plurality of customized repair site store interface engines including customized repair site store interface engines 622 and 624. The store data includes repair site store data 626 and repair site store data 628 (0186, Fig. 18, Fig. 19; see also 0028, 0029, 0187, 0190, 0191, 0192, 0195, claim 15); in some business models, the monitoring service will have access to diagnostic tools that can be used to analyze the vehicle performance data, such that a defined service request can be conveyed to the pricing service vendor. Some monitoring services may employ relatively simply diagnostic algorithms to identify potential problems, and outsource detailed diagnostic functions to either the pricing service provider or service vendors (0053; see also 0024, 0056, 0073, 0095, 0109, claim 4]
the historical database comprises service and parts data that are exported [privately] 
[in some embodiments the repair site's version of the detailed vehicle status page 500 includes several additional features. For example, the actions display 360 includes additional tools, as described in more detail below. In addition, a private messages display is included in some embodiments where a record of messages can be maintained by the repair site that are not accessible to other users other than repair site users 134. In addition, in some embodiments the detailed vehicle status page 500 also includes a third column including the navigation menu 434 as shown in FIG. 9, to provide access to the same controls (446 to 490) and associated features described with reference to FIG. 9 (0162; see also 0156, 0163, 0166); The product data includes, for example, a title of the product, a description of the product, one or more product categories…private products (which are not included in generalized listing pages and search results) (0194)] 
The disclosure of McQuade also describes the use of a private network (0077), transmitting data at various intervals (0025), and business models comprising algorithms (0053). While the combination of Medeiros and McQuade teaches or suggests service and parts data that are exported [privately] and the combination of Medeiros and McQuade teaches or suggests the historical database comprises service and parts data that are exported […] to a central location, and then analyzed to provide a frequently updated model for specific service operations, the combination of Medeiros and McQuade does not appear to explicitly describe exporting data anonymously.
However, Scruton — which is directed to multiple-platform estimating and automatic quoting for network-based parts resale with transferable reports — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
the historical database comprises service and parts data that are exported anonymously to a central location, and then analyzed to provide a frequently updated model for specific service operations.  
	[the part location system selects the one or more of suppliers based on a database of stored profiles for the requesting repair facility (0007); The part location system parses the estimate to extract pertinent information regarding parts needed in the repair process and automatically generates a request for quotation (RFQ) using the pertinent information extracted from the estimate. The information extracted from the estimate may include make/model/year of the automobile as well as a list of parts that are needed for the repair. The part location system may further filter the extracted information such that no private information about the vehicle owner is included in the RFQ (0006); Once repair facility 12A submits the estimate, part location system 22 automatically generates an RFQ. More particularly, parsing engine 26 parses the estimate and extracts the information necessary to automatically generate the RFQ. For instance, parsing engine 26 may extract information such as a make, model, and year of the vehicle or a VIN number, as well as all of the parts requested by repair facility 12A. In addition, parsing engine 26 of the part location system 22 may be configured to intelligently filter particular information. For example, parsing engine 26 may filter information that is protected for privacy reasons, such as name, address, telephone number or other personal information associated with the owner of the vehicle. As another example, parsing engine 26 may filter parts that recyclers typically do not carry or that should be purchased new, e.g., road hazard parts or liability parts, such as brakes. Further, parsing engine 26 may automatically recognize combinations of parts that may form an aggregate part and, instead of or in addition to extracting the separate smaller parts, parsing engine 26 may identify the aggregate part. In certain cases the aggregate part may be cheaper to purchase than the smaller parts listed (0087; see also 0006, 0102, 0147); the user may monitor the quotes received from the suppliers in the network. In one embodiment, part location system 22 periodically refreshes user interface 150, e.g., once every 15 seconds (0130); When the user clicks the link to refresh the parts quotations associated with the estimate, estimate update module 776 in part location system 18 may determine whether the parts listed in the recommendation report of the estimate are still available at the quoted prices (0226; see also 0227-0228, claim 59)]
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Scruton teaches multiple-platform estimating and automatic quoting for network-based parts resale with transferable reports. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Scruton and the combination of Medeiros and McQuade is that Scruton discloses: extracting pertinent information regarding parts needed in the repair process; filtering the extracted information such that no private information about the vehicle owner is included in the RFQ; intelligently filter particular information; filter information that is protected for privacy reasons; filter parts that recyclers typically do not carry or that should be purchased new; periodically refreshing a user interface; clicking a link to refresh the parts quotations associated with the estimate to determine whether the parts listed in the recommendation report of the estimate are still available at the quoted prices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of extracting pertinent information regarding parts needed in the repair process; filtering the extracted information such that no private information about the vehicle owner is included in the RFQ; intelligently filter particular information; filter information that is protected for privacy reasons; filter parts that recyclers typically do not carry or that should be purchased new; periodically refreshing a user interface; clicking a link to refresh the parts quotations associated with the estimate to determine whether the parts listed in the recommendation report of the estimate are still available at the quoted prices (as taught by Scruton) and the features of a repair quote comprising a plurality of repair quotes created for the same repair procedure (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to bring together repair facilities and suppliers to increase the efficiency of locating recycled, used or aftermarket parts using a computer network, such as the Internet (Scruton 0004), automatically recognize combinations of parts that may form an aggregate part and, instead of or in addition to extracting the separate smaller parts (Scruton 0087), maintain an audit log that includes each generated RFQ as well as the resulting quotes received for each RFQ (Scruton 0009), provide an auditing tool to make sure that repair facilities make a legitimate effort to find recycled, used or aftermarket parts when appropriate (Scruton 0009), and refresh the parts quotations associated with the estimate to determine whether the parts listed in the recommendation report of the estimate are still available at the quoted prices (Scruton 0226).

Regarding claims 4 and 22, the combination of Medeiros, McQuade, and Scruton teaches or suggests the limitations of claims 3 and 21.
Medeiros further discloses: 
wherein the model is adjusted for regional variances over the one or more repair facilities.  
	[The vehicle repair system 102 can be at a single location, or distributed across multiple locations (0041); a centralized store interface through which products can be advertised and sold from a variety of different sellers (0187); The company logo is then used to customize certain pages of the status engine interfaces to associate the pages with the repair site. For example, the customer interface engine 270 pages, repair site interface 272 pages, insurance company interface engine 274 pages, and rental car company interface engine 276 pages are updated to include the company logo, so that the pages are associated with the repair site 108. This allows multiple repair sites 108 to utilize the status engine, while customizing the pages so that they are identifiable as being associated with the appropriate repair site. Additional customization can be included in various pages as well, such as including the company name, company contact information, links to the company web site, etc., as desired (0155); search limitations can also be provided, such as a selection of a particular category of products to be searched, a location to be searched (e.g., within X miles of Y, within a particular city, etc.), or other search limitations. Upon receipt of the search query, a search is performed for products that match the search query, and the results are listed in home page 640 (0204; see also 0194, 0198, 0201, 0209); the home page 720 is customized (sometimes alternatively known as a custom labeling or skinning) to have the appearance of, and function as, a custom store front for the repair site 108 (0212)] The Examiner interprets the disclosure as related to: a vehicle repair system distributed across multiple locations; a centralized store interface through which products can be advertised and sold from a variety of different sellers; customizing certain pages to associate the pages with the repair site; updating pages to include the company logo so that the pages are associated with the repair site; customizing the pages so that they are identifiable as being associated with the appropriate repair site; customizing a home page to have the appearance of, and function as, a custom store front for the repair site; and providing search limitations, such as a location to be searched as teaching or suggesting wherein the model is adjusted for regional variances over the one or more repair facilities.  
Additionally and alternatively, McQuade further discloses: 
wherein the model is adjusted for regional variances over the one or more repair facilities.  
	[In at least one embodiment, the location of the vehicle varies over time, and the pricing service provider prequalifies providers of vehicle repair services according to the current location of the operator's vehicle…vehicle operators can define, or redefine, the predefined distance. In at least one embodiment, vehicle operators can define a desired location for the repair (for example, a vehicle may be en route to a specific destination, and the vehicle operator can define that destination so that repair costs from vendors at the destination can bid on the repair) (0021; see also 0072 discussing identifying a mechanical fault and soliciting vendors based on a scheduled route, location, distance, time, and time-criticality of the repair)] The Examiner interprets an operator defining or redefining a desired location for the repair and obtaining bids from vendors based on location as teaching or suggesting the model being adjusted for regional variances over the one or more repair facilities.  
Additionally and alternatively, Scruton further discloses: 
wherein the model is adjusted for regional variances over the one or more repair facilities.  
[the part location system selects the one or more of suppliers based on a database of stored profiles for the requesting repair facility (0007); recommending available alternative parts to the repair facility by doing a quick zip code search (0027); Part location system 22 may, for example, allow the auditor to search for repair facilities by city, shop name, parts manager, date, time and the like (0098; see also 0110)] Scruton also discloses business models and algorithms to analyze the vehicle performance data such that a defined service request can be conveyed to the pricing service vendor (0053, pricing data based on vehicle location (0012), and prequalifying providers of vehicle repair services based on location, wherein the location of the vehicle varies over time, wherein the vehicle operators can define or redefine a desired location for the repair and distance (0021). The Examiner interprets the disclosure as related to: selecting the one or more of suppliers based on a database of stored profiles for the requesting repair facility; recommending available alternative parts to the repair facility by doing a quick zip code search; and searching for repair facilities by city, shop name, parts manager, date, time and the like; business models and algorithms to analyze the vehicle performance data such that a defined service request can be conveyed to the pricing service vendor; pricing data based on vehicle location; and prequalifying providers of vehicle repair services based on location, wherein the location of the vehicle varies over time, wherein the vehicle operators can define or redefine a desired location for the repair and distance as teaching or suggesting the model being adjusted for regional variances over the one or more repair facilities.  

Claim(s) 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Singh, U.S. Patent Publication 20130124032.
Regarding claims 5 and 23, the combination of Medeiros and McQuade teaches or suggests the limitations of claims 1 and 18.
Medeiros further discloses: 
wherein the system actively captures shop user actions when a service is selected, created, authored, or applied; 
[The members control 656 is selected to prompt a user to login or to provide access to member features (0200); a registration control 250 that can be selected by a vehicle repair site user to register the vehicle repair site to utilize that feature… provide controls 252 and 254 that can be selected to register the vehicle repair site to utilize the respective features (0071; see also 0044, 0049, 0072-0077); The repair site interface engine 272 operates to interact with the repair site user… generates user interfaces, receives input from, and performs the processing necessary to interact with the repair site computing device (0079, Fig. 1, Figs. 10-11; see also 0056); the estimate is by the repair site using a repair estimation system, and the output of the repair estimation system is the estimate document (0110); the summary status display is selectable to initiate a supplemental repair authorization process (claim 19); The pictures display 370 includes thumbnail images of pictures that have been provided by the repair site 108 illustrating an aspect of the repair order. For example, pictures may be taken to show the original damage, and additional pictures can be taken throughout the repair process to show the progress that is being made, or to show additional damage that has been identified (0114); a status engine operable by the at least one processing device to receive status information from one or more vehicle repair site users describing a status of a vehicle being repaired at the vehicle repair site…wherein the summary status display identifies at least a delay status and a supplemental repair status, wherein the delay status identifies whether the repair is currently delayed, and wherein the supplemental repair status identifies whether any additional work has been identified for which the customer's approval is required (0010; see also 0064, 0089-0093, claim 18, Fig. 5, Fig. 10, Fig. 11)] The Examiner interprets the disclosure above as related to providing an estimate or supplemental estimate, status information, and the repair site providing pictures as describing the limitations in the context of repair site users interacting with user interfaces to provide an estimate or supplemental estimate (i.e., capturing repair site user actions when a service is created, authored, or applied).
wherein the system [identify/store] new metadata attributes for each service authored by shop users; 
[The repair site store data 626 and 628 includes both repair site information and product data (0193); The repair site information includes, for example, the name of the repair site, a logo for the repair site, a repair site custom banner, repair site advertisements, a store description, store specials, repair site policies, store metadata keywords, store logo, store layout selection, and store page customization selections. The repair site information is then used by the customized repair site store interface engine for customizing the repair site store interface (0193); The product data includes, for example, a title of the product, a description of the product, one or more product categories, a listing type (e.g., auction, sale, auction/sale, etc.), settings (e.g., currency, quantity, price range, item listing features (highlighting, home page featured, category page featured, bolded item), end time, private products (which are not included in generalized listing pages and search results), one or more images, videos, or file attachments, an automatic relist selection, a location, shipping and payment details (whether buyer or seller pays for shipping, cost of shipping, cost of insurance, other details, shipping method), direct payment selection (e.g., whether payment through PayPal or other third party payment server is accepted), and types of other payments that are accepted (e.g., credit card, western union, etc.) (0194)] The Examiner interprets the disclosure as related to: repair site information including repair site policies, store metadata keywords, and store page customization selections; product data including a title, a description, one or more product categories, one or more images, videos, or file attachments, a location, and payment details as teaching or suggesting wherein the system [identify/store] new metadata attributes for each service authored by shop users. In order to advance compact prosecution, the Examiner notes the disclosure does not appear to explicitly describe learning metadata attributes.
and wherein the system indexes the [identified/stored] metadata and makes that metadata available to one or more shop users.  
[The help control 662 provides access to additional information to guide the user in the use of the store engine 224. The help information can include a user's guide, answers to frequently asked questions, an overview of the store engine 224 features, a searchable database of help topics, a topical index of help topics, and contact information for customer service representatives, for example (0203); The repair information display 354 includes information about the repair, such as the repair order number, the claim number, and the name of the repair site estimator who is overseeing the repair (0099; see also 0100-0108, 0112); The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093); the search control 664 includes a search query field where a user can enter a search query including keywords. In some embodiments, search limitations can also be provided, such as a selection of a particular category of products to be searched, a location to be searched (e.g., within X miles of Y, within a particular city, etc.), or other search limitations. Upon receipt of the search query, a search is performed for products that match the search query, and the results are listed in home page (0204)] The Examiner interprets the disclosure as teaching or suggesting wherein the system indexes the [identified/stored] metadata and makes that metadata available to one or more shop users. As discussed above, in order to advance compact prosecution, the Examiner notes the disclosure does not appear to explicitly describe learned metadata.
However, Singh — which is directed to providing a service repair assistant system — discloses:
wherein the system learns new metadata attributes for each service authored by shop users; and wherein the system indexes the learned metadata and makes that metadata available to one or more shop users.  
[Information relating to the repair, including but not limited to data, technician comments, and customer complaints may be stored in a memory and provided to the repair assistant module 10. The received information may be analyzed and implemented in the knowledge-based fault module 20 for refining the correlation symptoms and failure modes. It should be understood that the repair assistant module 10 is adaptive and gets updates based on knowledge from other sources that include, but are not limited to, fleet-wide data and experts auditing and inputting the knowledge information. As a result, the repair assistant module 10 provides a process to learn from other service centers because the fleet-wide knowledge is captured and incorporated in the knowledge base failure mode-symptom matrix. In addition, the details of the technician test outcomes that get recorded through the repair assistant module 10 provide an avenue for generating feedback to engineering designers and developers (0024)] The Examiner interprets the disclosure as related to: information relating to the repair, including but not limited to data, technician comments, and customer complaints may be stored in a memory and provided to the repair assistant module; received information being analyzed and implemented in the knowledge-based fault module for refining the correlation symptoms and failure modes; the repair assistant module being adaptive and getting updates based on knowledge from other sources that include, but are not limited to, fleet-wide data and experts auditing and inputting the knowledge information; providing a process to learn from other service centers because the fleet-wide knowledge is captured and incorporated in the knowledge base failure mode-symptom matrix; details of the technician test outcomes that get recorded through the repair assistant module providing an avenue for generating feedback to engineering designers and developers as corresponding to learning. The Examiner interprets the disclosure of Singh as teaching or suggesting wherein the system learns new metadata attributes for each service authored by shop users; and wherein the system indexes the learned metadata and makes that metadata available to one or more shop users in view of the combination of Medeiros and McQuade. 
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Singh teaches providing a service repair assistant system. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Singh and the combination of Medeiros and McQuade is that Singh discloses an adaptive repair assistant module that gets updates based on knowledge from other sources and a process to learn from other service centers because the fleet-wide knowledge is captured and incorporated in the knowledge base failure mode-symptom matrix and providing a process to learn from other service centers because the fleet-wide knowledge is captured and incorporated in the knowledge base failure mode-symptom matrix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: information relating to the repair, including but not limited to data, technician comments, and customer complaints may be stored in a memory and provided to the repair assistant module; received information being analyzed and implemented in the knowledge-based fault module for refining the correlation symptoms and failure modes; the repair assistant module being adaptive and getting updates based on knowledge from other sources that include, but are not limited to, fleet-wide data and experts auditing and inputting the knowledge information; providing a process to learn from other service centers because the fleet-wide knowledge is captured and incorporated in the knowledge base failure mode-symptom matrix; details of the technician test outcomes that get recorded through the repair assistant module providing an avenue for generating feedback to engineering designers and developers (as taught by Singh) and the features of: time and cost prediction being used as data considered in creating a repair quote; collecting and storing vehicle performance data for a client's vehicle; storing fault code data; a diagnostic log comprising a configured time interval defining the extent of the temporarily stored operational data and the number of parameters to be stored in the diagnostic log files; servicing based on the vehicle performance data; analyzing the vehicle performance data to determine what service is needed; contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair once a mechanical fault has been identified; using standardized tables/databases to determine the time required for repairs; and pricing data broken out by labor and parts (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to refine the correlation symptoms and failure modes (Singh 0024), identify potential causes of the vehicle fault based on at least one of the symptom information and diagnostic trouble codes (Singh 0008), to provide users with detailed information relating to the potential root causes of the problem and provide additional details that allow the user to make an informed decision as to whether the user wants to self-repair the vehicle (Singh 0006), to identify and recommend repair parts and repair procedures for repairing the vehicle fault (Singh 0007), and to allow users to understand the problem and the details of the repair associated with the problem, diagnose the root cause of the problem, and put checks in place so that inappropriate repairs are not made on the vehicle (Singh 0005).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Tellefsen, U.S. Patent Publication 20080126264.
Regarding claim 8, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
Medeiros further discloses:
wherein based on the repair facility's historical parts sales data […] the system calculates [a] price to charge for one or more parts at the time of estimate or the time of sale […]  
The combination of Medeiros and McQuade teaches or suggests wherein based on the repair facility's historical parts sales data […] the system calculates [a] price to charge for one or more parts at the time of estimate or the time of sale […] in addressing the limitations of claim 1, which comprise: “a database for storing historical task-related data and parts inventory data; wherein for a service operation and estimated parts replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is based on one of… historical data for past services performed at one or more repair facilities.” Additionally, Medeiros discloses:
[The supplemental repair order includes a line-item detail estimate for the supplemental repair, including a description of the repair to be completed, as well as a detailed cost estimate for each portion of the supplemental repair (parts, labor, etc.) (0093; see also 0150); The full estimate is, for example, a downloadable PDF document that provides a detailed list of parts, repair services, and associated costs that will be required for the repair (0104; see also claim 4, claim 10); The store engine 224 provides a marketplace advertising products that are for sale relating to vehicle repair, and for locating such products (0065; see also 0190, 0194); the centralized store interface engine 620 compiles all of the products that are available from any of the repair sites into a single interface, where a potential customer can view all of the products that are available for purchase from any of the repair sites (0190; see also 0194, 0198); The summary display includes, for example, a picture of the product, a title of the product, an asking or current price of the product (0206; see also 0209, 0210, 0215)] The Examiner interprets the disclosure as teaching or suggesting wherein based on the repair facility's historical parts sales data […] the system calculates [a] price to charge for one or more parts at the time of estimate or the time of sale […].
While the combination of Medeiros and McQuade teaches or suggests the limitations of claim 1, which comprises: “a database for storing historical task-related data and parts inventory data; wherein for a service operation and estimated parts replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is based on one of… historical data for past services performed at one or more repair facilities,” the combination of Medeiros and Cook does not appear to explicitly recite using a price matrix function using an automatic curve fitting process controlled by a free parameter variable and the combination of Medeiros and Cook does not appear to explicitly recite calculates an optimal price…to achieve a target gross profit.
However, Tellefsen — which is directed to systems and methods for price optimization using business segmentation — discloses:
	wherein based on the repair facility's historical parts sales data and using a price matrix function 
	[Pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment. This includes performing a matrix analysis of pricing power and pricing risk (0026); deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment. It is calculated using the segments historical prices and the assigned pricing objective. Each pricing objective price (target, approval, and floor) may be defined…to calculate price points. An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104)]
using an automatic curve fitting process controlled by a free parameter variable, 
[applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C); optimization of product prices using business segmentation …Segmenting utilizes fixed dimensions and variable dimensions. Fixed dimensions…Variable dimensions…Measures includes volume, revenue, profit, margin, net price, purchase frequency, discount rates, compliance rates and customer behavior, and levels include quality and status (0023; see also 0024, 0025, 0062, 0063); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)]
the system calculates an optimal price to charge for one or more parts at the time of estimate or the time of sale, to achieve a target gross profit.  
	[Optimized prices and price guidance are generated for each selected segment (0021); Prices are optimized using the pricing objectives. Prices are set based on optimized prices. Price lists and policies may be managed, including negotiating of prices based on optimized prices (0027); deal guidance contains pricing objective prices, which include target price…calculated using the segments historical prices and the assigned pricing objective. Each pricing objective price (target, approval, and floor) may be defined…to calculate price points. An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)]
	Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Tellefsen teaches systems and methods for price optimization using business segmentation. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Tellefsen and the combination of Medeiros and McQuade is that Tellefsen discloses: pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment; performing a matrix analysis of pricing power and pricing risk; optimization may be performed subject to optimization goals and constraints; prices are optimized using the pricing objectives; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; optimization of product prices using business segmentation; segmenting utilizes fixed dimensions and variable dimensions; measures includes volume, revenue, profit, margin, net price; deal guidance contains pricing objective prices, which include target price, calculated using the segments historical prices and the assigned pricing objective; each pricing objective price (target, approval, and floor) may be defined to calculate price points; defining each pricing objective price (target, approval, and floor) to calculate price points; an optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment; performing a matrix analysis of pricing power and pricing risk; optimization may be performed subject to optimization goals and constraints; prices are optimized using the pricing objectives; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; optimization of product prices using business segmentation; segmenting utilizes fixed dimensions and variable dimensions; measures includes volume, revenue, profit, margin, net price; deal guidance contains pricing objective prices, which include target price, calculated using the segments historical prices and the assigned pricing objective; each pricing objective price (target, approval, and floor) may be defined to calculate price points; defining each pricing objective price (target, approval, and floor) to calculate price points; an optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective (as taught by Tellefsen) and the features of: time and cost prediction being used as data considered in creating a repair quote; collecting and storing vehicle performance data for a client's vehicle; storing fault code data; a diagnostic log comprising a configured time interval defining the extent of the temporarily stored operational data and the number of parameters to be stored in the diagnostic log files; servicing based on the vehicle performance data; analyzing the vehicle performance data to determine what service is needed; contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair once a mechanical fault has been identified; using standardized tables/databases to determine the time required for repairs; and pricing data broken out by labor and parts (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to determine business rules which guide the optimization (Tellefsen 0003), guide price selection according to rules based on business policy parameters and overall business objectives (Tellefsen 0003), develop robust price modeling and optimization schemes based on all relevant data (Tellefsen 0019), continuously loop back to update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019), enable a clear optimization process which delivers an optimization process that is transparent to the business user (0022), apply different objectives to each business segment to manipulate product demand curves in different ways by applying target, approval and floor prices at different levels (Tellefsen 0068), update and calibrate the price modeling and optimization schemes with new sales data (Tellefsen 0019), and perform optimization subject to provided optimization goals and constraints (Tellefsen 0129).

Regarding claim 9, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1.
While the combination of Medeiros and McQuade teaches or suggests the limitations of claim 1, which comprises: “a database for storing historical task-related data and parts inventory data; wherein for a service operation and estimated parts replacement, the system predicts time and cost for the service operation; wherein the time and cost prediction is based on one of… historical data for past services performed at one or more repair facilities,” the combination of Medeiros and Cook does not appear to explicitly recite wherein a price matrix model fits a curve […] to produce a model-suggested markup; and wherein the price matrix model-suggested markup is then applied to some or all of parts sold in a subsequent time period. 
However, Tellefsen — which is directed to systems and methods for price optimization using business segmentation — discloses:
wherein a price matrix model fits a curve to a previous time period's parts cost and sales data to produce a model-suggested markup;
[Prices are optimized using the pricing objectives (0027); applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives (0053, 0055-0057, Fig. 24, Figs. 26A-26C; see also 0065-0067, 0081, 0104); Pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment. This includes performing a matrix analysis of pricing power and pricing risk (0026); deal guidance contains pricing objective prices, which include target price, approval price(s) and floor prices for each product in a segment. It is calculated using the segments historical prices and the assigned pricing objective…An optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective. (0066; see also 0065, 0067, 0081, 0104); optimization of product prices using business segmentation …Measures includes volume, revenue, profit, margin (0023; see also 0024, 0025, 0062, 0063); The optimization may be performed subject to optimization goals and constraints provided by Price and Policy Manager 116. For instance, the goal may be to optimize pocket margin given a limited change in product volume or product price (0129; see also 0147, 0153-0155, Fig. 24, Figs. 26A-26C describing shaping the price distribution curve using pricing objectives, sale quantity, historical product demand, minimum and maximum price, objective price, target price, calculating price points)] The Examiner interprets the disclosure as related to: optimization of product prices using business segmentation, wherein measures includes volume, revenue, profit, margin; and optimization performed subject to provided optimization goals and constraints, wherein instance, the goal may be to optimize pocket margin given a limited change in product volume or product price as corresponding to producing a model-suggested markup.  The Examiner interprets the disclosure as related to: prices are optimized using the pricing objectives; applying pricing objectives to each segment including shaping the price distribution curve using pricing objectives; pricing objectives are generated for each segment by comparing the pricing power to the pricing risk of the segment; performing a matrix analysis of pricing power and pricing risk; deal guidance contains pricing objective prices calculated using the segments historical prices and the assigned pricing objective; an optimizer calculates the optimal deal guidance prices for each segment using the calculated pricing power, risk and objective; optimization performed subject to provided optimization goals and constraints; and optimization of product prices using business segmentation, wherein measures includes volume, revenue, profit, margin as teaching or suggesting wherein a price matrix model fits a curve to a previous time period's parts cost and sales data to produce a model-suggested markup.
and wherein the price matrix model-suggested markup is then applied to some or all of parts sold in a subsequent time period. 
	[analyzing pricing risk based on sales revenue data, changes in sales from a prior period (0112); The Performance Tracker 112 may track performance of the price setting and negotiated deals. Performance Tracker 112 may then provide feedback to the User 120. Additionally, the Performance Tracker 112 may, in some embodiments, provide feedback for fine tuning future pricing optimizations (0077); The Optimizer 114 may generate optimized pricing for the products within the business segment, relying upon the pricing objectives supplied by the Segment Selector 113 (0080); The Price Setter 115 may receive the optimization data from the Optimizer 114. The prices may then be set by the Price Setter 115 (0081)] The Examiner interprets the disclosure as teaching or suggesting wherein the price matrix model-suggested markup is then applied to some or all of parts sold in a subsequent time period. The Examiner notes, “sold in a subsequent time period,” is nonfunctional descriptive material.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claim 8 applies here, as well.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, in view of Picard, U.S. Patent Application Publication 20090062978, and further in view of Yankelevich, U.S. Patent Publication 20130197954.
Regarding claim 17, The system as described in Claim 1, 
The combination of Medeiros and McQuade teaches or suggests the limitations of claim 1. While the combination of Medeiros and McQuade teaches or suggests the limitations of claim 10 (wherein the customer approves, disapproves, or questions the repair quote remotely), the combination of Medeiros, Cook, and McQuade does not appear to describe the limitations in the context of offering a task assignment to a repair facility user and the repair facility user accepting, declining, or conditionally accepting the offered task.
However, Picard — which is directed to an automotive diagnostic and estimate system and method — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
 wherein the system offers a task assignment to a repair facility user; and 
wherein the repair facility user accepts, declines, or conditionally accepts the offered task; 
	[a matchmaking module 226 for matching a repair job with one or more mechanics (0036); The estimate and/or diagnosis is then transmitted to the user 102 and/or mechanic 104 at step 322 (0054); the matchmaking module 226 generates a list of relevant mechanics at 334… For example, only local mechanics that specialize in the vehicle or particular problem are listed (0056); At any time, the mechanic may also input a search for a new repair job at 370. This request is then sent to the system provider at 372. An example of a web page where the search is input is shown in FIG. 3I. The search is received by the system provider at 374. The system provider then searches the user database 376 for repair jobs that match the mechanic's request at 376. Repair jobs that match the mechanics search are then located at 378 and transmitted to the mechanic at 380. The search results are received by the mechanic at 382. An example of the search results is shown in FIG. 3J. The mechanic may then accept one or more new jobs at 384. The acceptance of any jobs is sent back to the system provider at 386, which receives the acceptance at 388. (0070; see also 0059 discussing a user selecting a preferred mechanic, wherein the preferred mechanic may turn down the job); the mechanic database 224 may store profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted…The mechanic 104 may enter the types payment accepted, and whether he or she accepts credit card or personal checks (0041)] The Examiner interprets the disclosure as related to profiles for mechanics or repair shops including preferences, types of payment accepted, and whether he or she accepts credit card or personal checks as a conditional acceptance. The Examiner interprets the disclosure as related to repair jobs being transmitted to the mechanic, wherein mechanic may then accept one or more new jobs as teaching or suggesting wherein the system offers a task assignment to a repair facility user; and wherein the repair facility user accepts, declines, or conditionally accepts the offered task. 
[…] wherein if the offered task is not accepted or conditionally accepted, 
the offered task is transferred via the system from the repair facility user to another repair facility user.  
NOTE: The Examiner notes the limitation is interpreted as a contingent limitation, wherein, “the offered task is transferred via the system from the repair facility user to another repair facility user,” is associated with the contingency of, “if the offered task is not accepted or conditionally accepted.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03).

	Picard further discloses:
[…] wherein if the offered task is not accepted or conditionally accepted, 
the offered task is transferred via the system from the repair facility user to another repair facility user.  
[If the mechanic is not available, turns down the job for any reason, or does not accept the job within a certain specified time period, the lead may expire. After the lead has expired, the user may select another mechanic, and/or other mechanics may be notified of the lead, and invited to bid on the job (0059)]
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Picard an automotive diagnostic and estimate system and method. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Picard and the combination of Medeiros and McQuade is that Picard discloses: storing profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted, and whether he or she accepts credit card or personal checks; a matchmaking module for matching a repair job with one or more mechanics; generating a list of relevant mechanics; locating and transmitting matching repair jobs to the mechanic; the mechanic may then accept one or more new jobs; the acceptance of any jobs is sent back to the system provider; and if the mechanic is not available, turns down the job for any reason, or does not accept the job within a certain specified time period, the lead may expire, wherein after the lead has expired, the user may select another mechanic, and/or other mechanics may be notified of the lead, and invited to bid on the job.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: storing profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted, and whether he or she accepts credit card or personal checks; a matchmaking module for matching a repair job with one or more mechanics; generating a list of relevant mechanics; locating and transmitting matching repair jobs to the mechanic; the mechanic may then accept one or more new jobs; the acceptance of any jobs is sent back to the system provider; and if the mechanic is not available, turns down the job for any reason, or does not accept the job within a certain specified time period, the lead may expire, wherein after the lead has expired, the user may select another mechanic, and/or other mechanics may be notified of the lead, and invited to bid on the job (as taught by Picard) and the features of: time and cost prediction being used as data considered in creating a repair quote; collecting and storing vehicle performance data for a client's vehicle; storing fault code data; a diagnostic log comprising a configured time interval defining the extent of the temporarily stored operational data and the number of parameters to be stored in the diagnostic log files; servicing based on the vehicle performance data; analyzing the vehicle performance data to determine what service is needed; contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair once a mechanical fault has been identified; using standardized tables/databases to determine the time required for repairs; and pricing data broken out by labor and parts (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to provide a computer implemented method for providing users with estimates for vehicle repairs (Picard 0008, 0013), simplify the vehicle repair process for the vehicle owner while providing mechanics with focused leads for new business (Picard 0015), provide integrated feedback to improve the diagnoses and estimates (Picard 0015), offer trigger-based alerts for routine and non-routine maintenance (Picard 0015), and attract new business that is focused to a particular expertise or certain types of work (Picard 0006).
The combination of Medeiros, McQuade, and Picard does not appear to explicitly recite conditional acceptance and conditional acceptance based at least in part on an estimated completion time for a predecessor task.
However, Yankelevich — which is directed to web-based task management — discloses (while additional elements of the limitation and supporting disclosure is provided for context, the portion in bold/italics is what has not explicitly been addressed):
wherein the repair facility user accepts, declines, or conditionally accepts the offered task;
[create a task/project to be presented to one or more workers (0045); The task management module 202 manages tasks and generates tasks from information entered by a customer in one or more templates provided by the template management module 204…The template management module 204 provides various templates or screens for a customer or worker to interact with… The adjudication module 206 manages the results provided/submitted by a worker for a task. The adjudication module 206 utilizes one or more adjudication rules or acceptance criteria (0031); The worker management module 208, in one embodiment, uses the worker data 214 for, among other things, determining which set of workers to present a given task to (0032); A third column 310, entitled "Keywords", comprises entries 312 that comprise optional keywords for the corresponding task (0034); a worker may include in his/her profile that he/she only wants to participate in tasks associated with a given type, category, keyword, technical area, etc. The crowdsourcing manager 112 can then match tasks to specific workers based on the worker's profile and the keywords associated with the task (0035); An eighth column 330, entitled "Worker Specs", comprises entries 332 identifying optional workers qualifications for the corresponding task. These worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task (0037; see also 0054, 0057, Fig. 12)]
wherein the conditional acceptance is based at least in part on an estimated completion time for a predecessor task; and 
[In addition to the templates and screens discussed above, a customer can also be presented with various reports associated with an individual task…These reports can include statistical information (0060); worker quality rating (0061); Information such as worker ID…average time spent per task (average task completion time), reward amount, reward bonus, etc. can be displayed (0062; see also 0063, 0065); provides statistical information such as…the average time spent on each task (0066; see also claim 6); "Worker Specs", comprises entries 332 identifying optional workers qualifications for the corresponding task. These worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task. These qualifications can be education requirements, age requirements, geographic requirements, previous work history requirements (task or non-task related), previous task work performance, and/or the like. Previous task work performance can include metrics such as an average task completion time, average/number correct results, and/or any other metrics that can be used to represent a worker's work performance. The requirements under this column 330 can be used by the task management module 202 to select/filter workers for participation in the corresponding task (0037; see also 0038-0040); match tasks to specific workers based on the worker's profile and the keywords associated with the task (0035)] The Examiner interprets the previous work task performance and an average task completion time as corresponding to an estimated completion time for a predecessor task.
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Picard teaches an automotive diagnostic and estimate system and method. Yankelevich teaches web-based task management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Yankelevich and the combination of Medeiros, McQuade, and Picard and Yankelevich is that Yankelevich discloses: creating a task/project to be presented to one or more workers; managing tasks and generating tasks from information entered in one or more templates; providing various templates or screens for a customer or worker to interact with; a worker may include in his/her profile that he/she only wants to participate in tasks associated with a given type, category, keyword, technical area, etc.; the adjudication module manages the results provided/submitted by a worker for a task; the adjudication module utilizes one or more adjudication rules or acceptance criteria; the worker management module uses the worker data for, among other things, determining which set of workers to present a given task to; match tasks to specific workers based on the worker's profile and the keywords associated with the task; worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task; reports associated with an individual task; reports can include statistical information; a worker quality rating; information such as worker ID, average time spent per task (average task completion time), etc. can be displayed; provide statistical information such as the average time spent on each task; identifying optional workers qualifications for the corresponding task; qualifications can be previous task work performance; previous task work performance can include metrics such as an average task completion time and/or any other metrics that can be used to represent a worker's work performance; requirements can be used to select/filter workers for participation in the corresponding task.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: creating a task/project to be presented to one or more workers; managing tasks and generating tasks from information entered in one or more templates; providing various templates or screens for a customer or worker to interact with; a worker may include in his/her profile that he/she only wants to participate in tasks associated with a given type, category, keyword, technical area, etc.; the adjudication module manages the results provided/submitted by a worker for a task; the adjudication module utilizes one or more adjudication rules or acceptance criteria; the worker management module uses the worker data for, among other things, determining which set of workers to present a given task to; match tasks to specific workers based on the worker's profile and the keywords associated with the task; worker specifications/qualifications can be any condition defined by the user that a worker must satisfy prior to being selected for or allowed to participate in a task; reports associated with an individual task; reports can include statistical information; a worker quality rating; information such as worker ID, average time spent per task (average task completion time), etc. can be displayed; provide statistical information such as the average time spent on each task; identifying optional workers qualifications for the corresponding task; qualifications can be previous task work performance; previous task work performance can include metrics such as an average task completion time and/or any other metrics that can be used to represent a worker's work performance; requirements can be used to select/filter workers for participation in the corresponding task (as taught by Yankelevich), the features of: storing profiles for various mechanics or repair shops, including: a mechanic identifier; geographic location; mechanics' preferences and specialties, such as types of vehicles serviced, models or years serviced, types of payment accepted, and whether he or she accepts credit card or personal checks; a matchmaking module for matching a repair job with one or more mechanics; generating a list of relevant mechanics; locating and transmitting matching repair jobs to the mechanic; the mechanic may then accept one or more new jobs; the acceptance of any jobs is sent back to the system provider; and if the mechanic is not available, turns down the job for any reason, or does not accept the job within a certain specified time period, the lead may expire, wherein after the lead has expired, the user may select another mechanic, and/or other mechanics may be notified of the lead, and invited to bid on the job (as taught by Picard) and the features of: time and cost prediction being used as data considered in creating a repair quote; collecting and storing vehicle performance data for a client's vehicle; storing fault code data; a diagnostic log comprising a configured time interval defining the extent of the temporarily stored operational data and the number of parameters to be stored in the diagnostic log files; servicing based on the vehicle performance data; analyzing the vehicle performance data to determine what service is needed; contacting a plurality of providers of vehicle repair services and requests bids (or non-binding or binding quotes) for the required repair once a mechanical fault has been identified; using standardized tables/databases to determine the time required for repairs; and pricing data broken out by labor and parts (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to create a task/project to be presented to one or more workers of a crowd environment (Yankelevich 0045), define any condition, such as worker specifications/qualifications that a worker must satisfy (Yankelevich 0037), utilize one or more adjudication rules or acceptance criteria to ensure that the best results of a task are identified and/or to provide a degree of confidence in the correctness of a result  (Yankelevich 0031), match tasks to specific workers based on the worker's profile and the keywords associated with the task (Yankelevich 0035), and use worker data for determining which set of workers to present a given task to (Yankelevich 0032).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros, U.S. Patent Publication 20140019280, in view of McQuade, U.S. Patent Application Publication 20120136527, and further in view of Gillam, U.S. Patent Application Publication 20150026696.
	Regarding claim 27, claim 27 comprises limitations substantially similar to the limitations of claims 1 and 18. Claims 1 and 18 are taught by the combination of Medeiros and McQuade. Claim 27 also comprises the additional limitations not recited by claims 1 and 18 and not taught by the combination of Medeiros and McQuade:
 	the computing device tracks phones of employees to determine when they are on the repair facility premises; and 
wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way.  
Gillam — which is directed to scheduling vehicle-related tasks — discloses (note the portion in italics is what has not explicitly been addressed):
the computing device tracks phones of employees to determine when they are on the repair facility premises; and 
wherein at least one such computing device is wireless enabled and located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way.  
[the modules may be separate and distinct modules that are in communication with one another through wired or wireless connections (0063); resources may include one or more of employees…classify the resources based on availability, capabilities, and geographic location (0057, 0072, 0078; see also 0045); the method may also include tracking the resources, outputting resource tracking data that relates to the resources that are tracked, and allocating the resources based on the resource tracking data (0009, 0073, 0078); the resource allocation module may track and index availability, capability, status, location, and the like of resources (0058); the resource allocation module may include or be in communication with a memory, database, or the like that stores data related to resources to be used for each task (0036); a time clock link may be in communication with the resource tracking module (0042); The resource allocation module may determine the available resources [including yard workers] and output such information to the scheduling module as resource allocation data (0036); the resource allocation module and/or the scheduling module may be in communication with the resource tracking module, which tracks the availability of the resources within the vehicle yard…yard workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability (0039); the disclosed modules may comprise software applications (0064)] 
	Additionally, Gillam teaches detecting the presence of an object through one or more sensors at certain area(s) within the location (0065, 0075), and teaches a tracking device, such as a radio frequency identification tag may be tracked by the task progress monitoring module (0040). This teaches or suggests the use of a tracking device, such as an RFID tag, to detect the presence of an object through one or more sensors at certain area(s) within the location.
Gillam further discloses:
[Various processing operations may be concurrently performed on the vehicles. Due to the large amount of activity in the rail yards, it may be difficult for operators at the yards to efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (0005); various vehicle-related tasks, such as repairs, and cargo loading/unloading, may be scheduled to be performed with respect to the vehicle (0006); A resource allocation module may allocate resources for the tasks to be performed. The resources may include one or more of employees, equipment, and facilities (0008)]
	Applying the disclosure of Gillam to the instant claim limitations, as described by Gillam, resources may include employees; a time clock link may be in communication with the resource tracking module; the employees may workers may transmit data to the resource tracking module, such as through handheld devices, indicating their availability; the resource allocation module may determine the available resources [including yard workers] and output such information to the scheduling module as resource allocation data; the system may classify the resources [employees] based on availability, capabilities, and geographic location; the disclosed modules may comprise software applications.
	While Gillam does not appear to explicitly describe at least one such computing device as being located adjacent an entry way to the repair facility and communicates with an employee's phone as the employee walks through the entry way, the Examiner interprets the disclosure of Gillam as teaching or suggesting the limitations. Additionally, the Examiner notes the recited computing device and the at least one such computing device are not part of the claimed system.
	The Examiner notes the disclosure of Gillam is substantially similar to the exemplary embodiment disclosed by the instant application, wherein the system integrates with a time clock in the shop, tracking the cell phones of employees to determine they are on shop premises, and an app on phones of shop users for clocking in (see instant specification at 0104).
Medeiros teaches a vehicle repair system to facilitate communication between two or more parties involved with a vehicle repair. McQuade teaches obtaining competitive pricing for vehicle services. Gillam teaches scheduling vehicle-related tasks. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between Scruton and the combination of Medeiros and McQuade is that Scruton discloses tracking resources, including tracking employees via handheld devices, determining available resources, and allocating resources based on the resource tracking data.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of tracking resources, including tracking employees via handheld devices, determining available resources, and allocating resources based on the resource tracking data (as taught by Gillam), and the features of a repair quote comprising a plurality of repair quotes created for the same repair procedure (as taught by McQuade) with the system and method for facilitating communication between two or more parties involved with a vehicle repair (as taught by Medeiros) in order to classify the resources, including employees, based on availability and capabilities to provide scheduling options (Gillam 0008), quickly identify and assign such employees to tasks that they are well-suited to perform (Gillam 0056), and efficiently plan for current and/or scheduled locations and operations being performed on the different vehicles (Gillam 0005).	

	Regarding claim 28, as discussed in the rejections under 35 USC 112(b), in order to advance compact prosecution, the Examiner interprets claim 28 as being dependent from the system of claim 27. The combination of Medeiros and McQuade teaches or suggests the limitations of claim 27.
	Regarding the remaining limitations of claim 28 of:
wherein the system builds a service estimate in advance of a vehicle arriving for service work, using problem descriptions supplied by the customer and historical service information for the customer's vehicle to build the service estimate, 
wherein the customer approves the service estimate in advance of the vehicle arriving for service.
	The limitations above are substantially similar to the limitations of claims 13 and 20. Claims 13 and 20 are taught or suggested by the combination of Medeiros and McQuade.
The Examiner notes the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1 and 18 and claim 27 applies here, as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayat, U.S. Patent Application Publication 20170236100, teaches vehicle maintenance systems and methods.
Hirano, U.S. Patent Application Publication 20040128189, teaches work support.
Ooshima, U.S. Patent Application Publication 20050216111, teaches planning operation management.
Wargin, U.S. Patent Application Publication 20070100669, teaches collaborative intelligent task processor.
Nielsen, U.S. Patent Application Publication 20090204466, teaches a ticket approval system.
Cho, U.S. Patent Application Publication 20110225096, teaches providing diagnostic feedback.
Xu, U.S. Patent Application Publication 20120109660, teaches an integrated process and system for cosmetic vehicle repairs.
Burns, U.S. Patent Application Publication 20130198049, teaches electronic time reconciliation.
Russell, U.S. Patent Application Publication 20180322472, teaches managing fleet vehicle maintenance and repair.
NPL:
Donnie Smith, Auto Estimating: A Guide To Writing Estimates, 2016, Collision Blast DIY Auto Body and Paint, 2016.
Travis Bean, Building a Parts Matrix, November 1, 2015, www.RatchetAndWrench.com, www.ratchetandwrench.com/articles/3533-building-a-parts-matrix 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689